Gaynor, J. :
The evidence shows that the plaintiff -knew that the defendant was acting in a representative capacity, a’nd not for himself. Judg ment seems to have been given against Inin because he signed Stone’s name without authority, but he did this at the plaintiff’s *486insistence, the latter knowing that Stone had nothing to do with the matter (Crandall v. Rollins, 83 App. Div. 618).
The judgment should be reversed.
Jenks, Hooker, Rich .and Miller,. JJ., concurred.-
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.